UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 98-4880
HOYT W. PERKINS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-97-139)

                  Submitted: December 20, 2000

                      Decided: November 21, 2001

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed in part and vacated in part by unpublished per curiam opin-
ion.


                             COUNSEL

Sean P. Devereux, SEAN P. DEVEREUX, P.A., Asheville, North
Carolina, for Appellant. Mark T. Calloway, United States Attorney,
Thomas R. Ascik, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.
2                     UNITED STATES v. PERKINS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Following a jury trial, Hoyt W. Perkins was convicted on one count
of bank robbery in violation of 18 U.S.C.A. § 2113(a) (West 2000),
one count of bank larceny, in violation of 18 U.S.C.A. § 2113(b)
(West 2000), and one count of bank robbery with assault, in violation
of 18 U.S.C.A. § 2113(d) (West 2000). The jury also convicted him
of using a firearm during a crime of violence, in violation of 18
U.S.C.A. § 924(c)(1) (West 2000). The convictions all stem from his
robbery of a NationsBank in Swannanoa, North Carolina, on May 12,
1997. Perkins was sentenced to concurrent ninety-month sentences
for his convictions under 18 U.S.C.A. § 2113(a), (b), and (d), and to
a consecutive five-year prison term for his 18 U.S.C.A. § 924(c)(1)
conviction. Raising three grounds of error, Hoyt timely appealed his
convictions and sentences.

   First, Perkins argues that the district court erred by finding him
competent to stand trial. The experts presented by both the defense
and the prosecution agreed that Perkins suffered from a mental disor-
der, but the government psychiatrist concluded that Perkins’ mistrust
of his attorney was not a result of his mental disorder, whereas the
defense psychologist testified that it was. Finding the government
psychiatrist more persuasive, the district court ruled that Perkins was
competent to stand trial. We find that the district court was free to
assign greater weight to the findings of the government’s expert than
to the opposing conclusions of the psychologist testifying for Perkins
and that the court’s conclusion that Perkins was competent to stand
trial did not amount to clear error. United States v. Cox, 964 F.2d
1431, 1433 (4th Cir. 1992).

  Next, Perkins challenges his separate convictions for violations of
18 U.S.C.A. § 2113(a), (b), and (d). Perkins is correct that he cannot
be convicted under more than one section of 28 U.S.C.A. § 2113 for
                      UNITED STATES v. PERKINS                     3
the single robbery on May 12, 1997. Accordingly, we vacate Perkins’
convictions for the less aggravated offenses under 18 U.S.C.A.
§ 2113(a) & (b), but affirm his conviction for bank robbery with
assault under 18 U.S.C.A. § 2113(d).

   Finally, Perkins claims that enhancing his offense level by two
levels pursuant to United States Sentencing Guidelines Manual
§ 2B3.1(b)(7)(C) (1998) for losses exceeding $50,000 but not more
than $250,000, and by two levels under USSG § 3C1.2 for reckless
endangerment during flight violate Apprendi v. New Jersey, 530 U.S.
466 (2000), because these facts were not charged in the indictment.
The statutory maximum sentence for violating 18 U.S.C.A. § 2113(d)
is twenty-five years in prison. Perkins’ ninety-month sentence is far
below the statutory maximum. Consequently, we find that the
enhancement of his offense level does not implicate the concerns
raised in Apprendi. See United States v. Kinter, 235 F.3d 192, 199-
201 (4th Cir. 2000), cert. denied, 121 S. Ct. 1393 (2001).

   For these reasons, we affirm Perkins’ convictions and sentences
under 18 U.S.C.A. §§ 2113(d) and 924(c), but vacate his convictions
and sentences under 18 U.S.C.A. § 2113(a) & (b). We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                   AFFIRMED IN PART AND VACATED IN PART